Citation Nr: 1439820	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held on August 14, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that in his January 2008 claim, the Veteran claimed entitlement to service connection for disability of the eyes.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The RO subsequently reclassified the claim as entitlement to service connection for glaucoma.  Private treatment records indicate that the Veteran has been diagnosed with glaucoma, pseudophakia (post-surgical for cataracts) and vision problems.  In light of this, the Board has more broadly categorized the issue on appeal to provide for the most favorable review of the Veteran's claim.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Although VA treatment records indicate that the Veteran has been provided with a diagnosis of depression during the pendency of the appeal, reclassification of the PTSD issue as entitlement to service connection for an acquired psychiatric disorder is not appropriate in this instance.  The Veteran originally claimed entitlement to service connection for mental disorders in January 2008.  In a February 2009 rating decision, the RO denied service connection for a mental disorder.  In an October 2009 correspondence, the Veteran submitted an additional claim for service connection for PTSD.  The Veteran further submitted a January 2010 statement requesting that his current claim for entitlement to service connection for depression be amended to state entitlement to service connection for PTSD.  

In a January 2010 rating decision, the RO denied service connection for PTSD, bilateral hearing loss, glaucoma, and mental disorder.  The Veteran submitted a Notice of Disagreement in March 2010, appealing the denial of service connection for posttraumatic stress disorder, bilateral hearing loss, and glaucoma, but not the denial of the mental disorder issue.  After the issuance of a Statement of the Case, the Veteran submitted a timely Substantive Appeal with regard to these issues.  Therefore, the broader issue of entitlement to service connection for a mental disorder, other than PTSD, has been adjudicated by the RO, but an associated appeal has not been raised or perfected.  This Board therefore does not have jurisdiction over this issue at the present time.   

The issues of entitlement to service connection for PTSD and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have current hearing loss that is disabling for VA purposes.
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in February 2008, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claim for entitlement to service connection for bilateral hearing loss.  

The duty to assist was also met in this case.  The Veteran's service treatment records as well as private treatment records and statements from the Veteran and his representative are in the Veteran's VA claims file.  The Veteran has not identified any other relevant treatment records which remain outstanding.  

The Veteran was afforded VA audiological examinations in August 2008 and July 2012.  The examiners had access to and reviewed the evidence in the claims file, recorded the Veteran's reported history and documented the information necessary for an informed adjudication of the issue of entitlement to service connection for bilateral hearing loss.  
   
The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

Here, the medical evidence does not show that the Veteran has a bilateral hearing loss disability in accordance with VA regulations.  The August 2008 VA examination report documents speech recognition scores using the Maryland CNC test of 94 percent for each ear, and recorded hearing thresholds of the following:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
15
15
20
30
25
23 
LEFT
15
20
25
35
20
25  

The July 2012 VA audiological examination report documents speech recognition scores using the Maryland CNC test of 100 percent for each ear, and hearing thresholds of the following:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
25
20
20
25
25
22 
LEFT
25
25
25
30
25
26  

Thus, because the Veteran did not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies or auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, hearing loss of a disabling level for VA purposes has not been shown.

The Board acknowledges the Veteran's testimony at the August 2012 Board hearing that he has had hearing problems which came on gradually, which he relates to his exposure to noisy conditions without hearing protection during service.  The Veteran is competent to report his subjectively experienced difficulty hearing.  However, because hearing loss of a disabling level for VA purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Additionally, the Board notes that the VA claims file includes numerous audiograms from the Union Pacific Railroad hearing conservation program.  Of note, a July 2001 audiogram demonstrates hearing acuity which meets the 3.385 definition for disabled hearing.  However, as subsequent audiograms from April 2003 and March 2004 record improved hearing acuity, more in-line with the numerous other audiograms and the audiological findings of the August 2008 and July 2012 VA examinations, the Board must conclude that the July 2001 audiogram either represents a temporary threshold shift or inaccurate findings.  Regardless, that audiogram was conducted many years before the appeal period, and a preponderance of the evidence of record demonstrates that the Veteran's hearing acuity was not at a disabling level at any time from January 2008 to present.

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Reasons for remand:  To acquire outstanding private and VA treatment records, and to provide the Veteran with adequate VA examination and medical opinions.

As an initial matter, the Board notes that the most recent VA treatment records in the claims file are from July 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, up-to-date VA treatment records should be obtained.  

I.  Eye Disability

The Veteran contends that he has eye disability or disabilities that relate to his military service.  

At the August 2012 Board hearing, the Veteran testified that he received private treatment for his glaucoma.  He also indicated that his physicians told him that it was a possibility that his glaucoma was related to service.  Of note, the Veteran reported treatment by a Dr. H.S., the treatment records of which do not appear in the claims file.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's eyes is relevant to the claim for entitlement to service connection, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 

The Veteran was afforded a VA eye examination in November 2008.  The examiner stated that he reviewed the claims file, and provided diagnoses of glaucoma and pseudophakia.  The examiner stated that the eye condition documented in the 1968 service treatment record was the need for refraction (glasses) and therefore, the glaucoma is not the result of the eye condition noted in the medical records.  

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the November 2008 VA medical opinion inadequate for adjudicatory purposes because the examiner provided a conclusion, but no rationale with regard to the etiology of the Veteran's glaucoma, and provided no opinion at all with regard to the pseudophakia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, an additional VA examination should be provided which fully evaluates the Veteran's eye disorders and provides well-supported conclusions.

Additionally, the November 2008 eye examination demonstrates that the Veteran also has refractive error.  A June 1968 service treatment record documents the Veteran's complaint of pain in both eyes, which he described as having for the past 3 years.  The Veteran was noted to have visual acuity of 20/70 for each eye, no apparent muscle imbalance, and refraction was recommended.  The Veteran's January 1965 entrance examination documented 20/20 vision for each eye. 

A refractive error is considered a congenital or developmental abnormality and, by itself, is not a compensable disability.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, congenital or developmental conditions, if subjected to a superimposed disease or injury, may be service connected for additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  At the Board hearing, the Veteran testified that he had never needed eyeglasses until he joined the service, and that he believes going through gas chambers in firefighting school and his four years of service caused his eye problems.  On remand, a VA opinion should also be sought on this question.  
 
II.  PTSD

The Veteran contends that he suffers from PTSD as a result of his experience regarding a fire aboard the U.S.S. Kearsarge.  The stressor has been verified through an internet article documenting the December 1967 fire and personnel records confirming that the Veteran was aboard the ship during this time.

The Veteran was provided with VA examinations regarding his claimed PTSD in January 2010 and June 2012.  

At the January 2010 examination, the examiner found that sufficient symptomatology was not present to warrant the diagnosis of posttraumatic stress disorder.  In particular, the examiner noted that, although the Veteran reported nightmares involving someone trying to kill him or friends getting killed, he did not report nightmares related to his experiences in the service, nor troubling or intrusive thoughts.  The examiner noted that the Veteran carries a diagnosis of PTSD from mental health, but stated that the Veteran did not provide evidence of that at the examination.  

The Veteran was provided with another VA PTSD examination in June 2012.  The examiner found that the Veteran does not have a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria based on his examination.  The examiner noted review of the claims folder and CPRS and specified that the Veteran was last seen in the mental health clinic in May 2012 for depression and PTSD, and initially accessed the mental health clinic in 2009 and was given rule out and probably PTSD diagnoses for the first several visits.  The examiner stated that based on an interview of the Veteran and review of the records the "Veteran does not meet criteria for PTSD in today's exam."  He noted that while the Veteran reported nightmares of the stressor, he did not report enough avoidance and arousal symptoms for a diagnosis of PTSD.

The Board finds that both the June 2012 and the January 2010 examinations are inadequate for adjudicatory purposes.  Both examiners answered the question of whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD at the time of the examination.  However, the issue is not whether the Veteran has PTSD at the time of the VA examination but whether the Veteran had PTSD during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Additionally, although both examiners noted the prior diagnosis of PTSD from the medical treatment records, neither discussed the symptoms of avoidance or increased arousal noted in individual records.  While an examiner need not particularly mention every piece of evidence reviewed, the June 2012 examiner's findings of no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and no persistent symptoms of increased arousal appear to be contradicted by the evidence in the claims file.  At an August 2009 mental health diagnostic assessment, the Veteran reported some anger problems and irritability, with some passing homicidal ideation if someone "messes with" him.  He also reported mostly keeping to himself, and endorsed feelings of helplessness, poor concentration, restlessness, and change in level of interest for the past 10-12 years.  The Veteran further reported avoidance behavior of not watching movies about fires, but denied social avoidance.  The Veteran attended PTSD group therapies between June 2010 and February 2012 through VA, treatment records of which document various symptoms not noted by the VA examiners (in the case of the January 2010 examiner, because these records postdate the examination).  For example, June 2010 and March 2011 records document the Veteran's report of difficulties going to public places, dealing with crowds, and interacting with family and friends.  In individual mental health notes from April and June 2011, the Veteran reported having no interests.  The Board therefore also finds the VA examination reports inadequate because it is not readily apparent that the examiners considered all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

On remand, a supplemental VA medical opinion should be sought regarding whether the Veteran had PTSD with symptomatology which meets the DSM-IV criteria at any time during the appeal period, when considering the full relevant evidence of record.

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to provide a release form and identifying information for records of private treatment regarding the eyes, provided by Dr. H.S.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

2.  Obtain any and all VA treatment records from July 2012 to the present from the Central Arkansas Health Care System and North Little Rock VA neuropsychiatric hospital, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

(a)  Identify any eye disabilities present at any time during the appeal period (January 2008 to present).

(b)  For each bilateral eye disability diagnosed, opine as to whether or not such is a refractive error or a congenital or developmental defect.

i)  For each eye disability that is found to be refractive error or a congenital or developmental defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

ii)  For each eye disability that is not found to be a refractive error or a congenital or developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise related to any incident of service, to include exposure to gas and gas chambers during firefighting school.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested by directives 1 and 2, refer the Veteran's claims file to an appropriate medical professional for a supplemental etiological opinion regarding the Veteran's claimed PTSD.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has or had PTSD which meets DSM-IV criteria at any time during the appeal period (from January 2008 to the present).  

The examiner is advised that VA mental health notes from December 2009 through May 2010 from the North Little Rock VANPH specifically include a diagnosis of PTSD.  The examiner is further advised that a disability which resolves during the appeal period may still be subject to service connection, and an opinion which only addresses the current severity of the Veteran's symptoms will be inadequate.

b.  If a diagnosis of PTSD is deemed appropriate for any time during the appeal period, the examiner must explain how the diagnostic criteria of the DSM- IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the symptomatology and one or more of the stressors.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM-IV have not been met.  

In rendering the opinions, the VA examiner must take into account and attempt to reconcile other conflicting medical evidence of record.  The examiner's attention is directed to PTSD group therapy notes from June 2010 through March 2012 where the Veteran endorsed difficulties going out into the community, going to public places, dealing with crowds, and interacting with family and friends, and April and June 2011 medication management notes documenting a restricted affect and the Veteran's report of having no interests.  The examiner should consider all relevant evidence of record, and should not restrict his or her review to the individual pieces of evidence identified by the Board in this remand.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

6.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims of entitlement to service connection for PTSD and an eye disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


